             Case 5:20-cv-00006-JPB Document 48 Filed 03/23/21 Page 1 of 1 PageID #: 366




U Complete items 1, 2, and 3.
U Print your name and address on the reverse                     V          U                /
                                                                                                  /               DAgent
  so that we can return the card to you.
U Attach this card to the back of the mailpiece,                                  (Printed Name)          IC. Pate ~D~livery
  or on the front if space permits.
1. Article Addressed to:                                         D. Is delivery address different from item 1~?   L~ Yes
                                                                    If YES, enter delivery address below:         Q No



   First Fidelity and US REO FupZ~&p
   P0 Box 295
   Bogota, NJ 07603
   5 20 cv 6 #46                                                                             LI Priority Mail Express®
                                                                                             LI Registered MailTM
                                                   U.S. DISTRICT COURT-WVND Very             LI Registered Mall Restricted
                                                                                                Delivery
              ~ ~                                     WHEELING, WV 26003           ery       LI Signature ConhirmatlorrTM
                                                                                             LI Signature Confirmation
2. Article Number ffrenafer   fr,,,r,   ‘-.‘---“            ‘‘ “‘      y Restricted Delivery    Restricted Delivery

              7019 0700 0001 2265 1975                                             ted Delivery

PS Form   3811, July 2020 PSN 7530-02-000-9053                                                        Domestic Return Receipt
